Title: To George Washington from the Massachusetts Council, 20 January 1776
From: Massachusetts Council
To: Washington, George



Sir
Council Chamber [Watertown, Mass.] Jany 20th 1776

The Council upon Examination of several persons who were sent here by the Committee of Safety of Newbury Port, and were taken on board a Ship from London, and a Brigt. from Cork, both bound to Boston; find that one of the passengers in the latter is a Lieutenant in the 5th Regimt (Earl Peircys) now in Boston, they have therefore ordered the sd Lieutenant Hill with his Servant to be sent to your Excellency, to be disposed of as you may think proper.

In the Name & by order of the Council
W. Sever

